Citation Nr: 0939458	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1943 to 
November 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by which the RO denied 
entitlement, inter alia, to the benefits sought herein.  The 
Board observes that the RO initially denied entitlement to 
service connection for bilateral hearing loss.  By March 2007 
rating decision, service connection for left ear hearing loss 
was granted.  Thus, with respect to hearing loss, only the 
matter of entitlement to service connection for right ear 
hearing loss remains.

In his VA Form 9, the Veteran indicated that he desired a 
hearing before the Board in Washington, DC.  In a letter 
appended to that form, the Veteran indicated that it was his 
understanding that he would not have to travel to Washington, 
DC for the hearing.  The RO sought clarification.  In January 
2009, the Veteran completed a Clarification of Board of 
Veterans' Appeals (Board) Hearing Request, which he signed.  
He indicated that he did not wish to appear for a Board 
hearing.  Accordingly, the Board will proceed with 
consideration of the Veteran's claims based on the evidence 
of record, as he has requested.  38 C.F.R. § 20.704(e) 
(2009).  

The Veteran's representative indicated that clarification was 
needed regarding whether the Veteran wanted a hearing before 
the Board, and if so, the type of hearing desired.  Pursuant 
to the Veteran's January 2009 representations, the Board is 
of the opinion that no further clarification is necessary in 
this regard.

The Board notes that the Veteran filed a claim of entitlement 
to a nonservice-connected pension.  It appears that the RO 
has not taken action on this claim.  Thus, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Right ear hearing loss is not shown to be related to the 
Veteran's active duty service.  

2.  Tinnitus is shown to be related to the Veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or as a result 
of the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2009).

2.  Tinnitus was incurred in or as a result of the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Law and Regulations 

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background

The service treatment records do not reflect right ear 
hearing loss within the meaning of VA regulations or 
tinnitus.  Indeed, whisper voice tests routinely indicated 
that right ear hearing was 15/15.  

In January 1958, right ear hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)

10 (15)

The Board notes that prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.



In October 1958, right ear hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)

10 (15)

Service records indicate that the Veteran was a mess sergeant 
and a cook.  Despite his military occupational specialties, 
the Veteran's service in Korea earned him a Combat Infantry 
Badge (CIB).  

In a July 2005 report, the Veteran's private physician, J.D. 
Grassell, M.D., assessed decreased auditory acuity and 
tinnitus dating back to combat experiences in the early 
1950s, apparently based on a history provided by the Veteran.

On VA audiological examination in January 2006, a VA examiner 
opined that right ear hearing loss was unrelated to the 
Veteran's service, which the examiner described as "routine 
peacetime duty."  The examiner explained that because the 
Veteran's right ear hearing was within normal limits on 
separation, because the Veteran did not complain of right ear 
hearing loss in service, and because right ear hearing loss 
did not appear to manifest close in time to service, right 
ear hearing loss did not result from service.  Rather, it was 
likely due to presbycusis.  The Board observes that although 
audiometric test results obtained in January 2006 are not 
specified herein, they reflect right ear hearing loss as 
defined in 38 C.F.R. § 3.385.  The examiner also opined that 
tinnitus was unrelated to service because the service 
treatment records indicated no complaints of tinnitus, there 
was no diagnosis of tinnitus in service, and because there 
was no diagnosis thereof close in time to service.

In an October 2006 VA audiological examination report, the 
examiner indicated that he reviewed the record.  He noted 
that in October 1958, right ear hearing was within normal 
limits.  The examiner enumerated the Veteran's military 
occupational specialties, which centered on food services, 
and indicated that the Veteran had "routine peacetime 
duty."  The examiner found right ear hearing loss within the 
meaning of 38 C.F.R. § 3.385 but did not opine regarding 
etiology.

In a January 2007 addendum to the foregoing report, the 
examiner indicated that he reviewed the claims file and noted 
that right ear hearing was normal in October 1958.  Further, 
the examiner emphasized the Veteran's duties as a mess hall 
sergeant and that the service treatment records reflected no 
complaints in reference to right ear hearing.  Further, the 
examiner indicated that the Veteran himself reported only 
being "near" the firing of weapons.  Based on these facts, 
he concluded that the current right ear hearing loss was not 
likely due to service.  

The RO requested clarification, as the Veteran was a 
recipient of the CIB.  Nonetheless, the January 2007 report 
was approved without changes later that month.

Discussion

Right ear hearing loss 

The evidence establishes current right ear hearing loss.  The 
question before the Board is whether it is related to 
service.  

According to information received from Dr. Grassell, the 
Veteran apparently reported right ear hearing loss since 
service.  In this regard, he is competent to report his 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  
However, while competent, such assertions are not deemed 
credible here, given the normal clinical right ear findings 
upon separation and considering that he did not raise a claim 
of hearing loss until 2005, almost 50 years following 
discharge.  Indeed, if he had experienced right ear hearing 
loss since service, it would be reasonable to assume the 
claim would have been raised earlier in time.  Thus, 
continuity is not here established, either by the medical 
record or through the Veteran's own statements.  

Regarding competent evidence of a nexus, the RO sought 
several VA audiological examinations and opinions that were 
based not only on examination of the Veteran but also on a 
review of the record in its entirety.  The opinions obtained 
reflect a lack of nexus between current right ear hearing 
loss and service, as right ear hearing was within normal 
limits on separation.  Absent a nexus between a present 
disability and service, service connection cannot be granted.  
38 C.F.R. § 3.303.  As such, service connection for right ear 
hearing loss is denied.

The Board acknowledges the opinion of Dr. Grassell.  However, 
it was not based on a review of the record, and in fact 
appears to have been rendered solely from the Veteran's 
unsubstantiated history.  As such, it lacks probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The Board 
notes that VA decision makers have discretion to accept or 
reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Tinnitus

The Veteran's assertions regarding the time of onset of his 
tinnitus constitute competent evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  Presumably, he reported to Dr. Grassell 
that tinnitus had its onset in service, as Dr. Grassell 
diagnosed tinnitus dating back to combat experiences in the 
early 1950's.  The Board concedes noise exposure in service 
because a CIB generally denotes excessive noise exposure.  
Thus, based on Dr. Grassell's finding that tinnitus had its 
onset in service coupled with the Veteran's highly plausible 
assertions in this regard, service connection for tinnitus is 
granted.  38 C.F.R. § 3.303.

The Board is cognizant that a VA examiner concluded that 
tinnitus was unrelated to service, but this opinion was based 
on an erroneous understanding of the nature of the Veteran's 
service, which was described as "routine peacetime duty" 
without taking into account the Veteran's CIB.  The Board, 
therefore, does not credit this opinion and certainly finds 
it less probative than that of Dr. Grassell.  The 
preponderance of the evidence, indeed, is in the Veteran's 
favor regarding the issue of entitlement to service 
connection for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilpin, supra. 

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in December 2005 that was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  Subsequent notice in March 2006 
explained how VA establishes disability evaluations and 
effective dates.  To the extent that such notice involved a 
timing defect, it is noted that, as to the unfavorable 
disposition regarding right ear hearing loss, no disability 
rating or effective date is to be assigned.  Thus, any notice 
deficiency as to Dingess is found to be moot in the instant 
case.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, private clinical records, and arranged for 
several VA audiological examinations and opinions.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

					(CONTINUED ON NEXT PAGE)





ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


